[Cite as State v. Miller, 2021-Ohio-4472.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,
                                                           CASE NO. 13-20-14
       PLAINTIFF-APPELLEE,

       v.

BRIAN J. MILLER,                                           OPINION

       DEFENDANT-APPELLANT.



                   Appeal from the Tiffin-Fostoria Municipal Court
                            Trial Court No. TRC 1903181

                                       Judgment Reversed

                           Date of Decision: December 20, 2021



APPEARANCES:

        Blaise Katter for Appellant

        Charles R. Hall, Jr. for Appellee
Case No. 13-20-14


WILLAMOWSKI, PJ.

         {¶1} Defendant-appellant Brian Miller (“Miller”) brings this appeal from the

judgment of the Tiffin-Fostoria Municipal Court. On appeal, Miller claims that the

trial court erred by accepting a factual stipulation in lieu of a hearing for a motion

to suppress, by denying the motion to suppress, and by improperly instructing the

jury. For the reasons set forth below, the judgment is reversed.

         {¶2} On August 31, 2019, Miller was arrested for operating a motor vehicle

under the influence of alcohol in violation of R.C. 4511.191(A)(1)(a) and (A)(1)(d).

Doc. 1. At the station, Miller was given a breath test. Doc. 2. As part of the test

requirements, an officer was required to observe Miller for a 20 minute period prior

to testing to prevent oral intake of any material. Doc. 7. On January 28, 2020,

Miller filed a motion to suppress the results of the breath test claiming that he had

been chewing gum during the 20 minute observation period. Doc. 12. The date of

the hearing came and the State was unable to proceed due to an illness. Doc. 55.

As a result the parties agreed to stipulate to the fact that Miller had been chewing

gum during the observation period and to make arguments as to the effect of this

fact in written briefs. Doc. 55. The trial court subsequently ruled that Miller had

not proven he was chewing gum and overruled the motion to suppress. Doc. 25. A

jury trial was held on the matter on August 19, 2020.1 Doc. 57. The jury returned



1
 Before trial, the State filed a motion to dismiss with prejudice the charge pursuant to R.C. 4511.19(A)(1)(a),
preferring to only proceed with proving that Miller was driving a motor vehicle with a blood alcohol level

                                                     -2-
Case No. 13-20-14


a verdict of guilty. Doc. 43. Miller appealed from the judgment and raises the

following assignments of error.

                                  First Assignment of Error

        The trial court erred in not holding an evidentiary hearing on the
        motion to suppress or by accepting a factual stipulation in lieu of
        a hearing.

                                Second Assignment of Error

        The trial court erred by overruling the motion to suppress.

                                 Third Assignment of Error

        The trial court committed prejudicial error by improperly
        instructing the jury that they could not consider competent,
        credible evidence that went directly to the weight of the evidence
        of an essential element of the offense, in violation of [Miller’s]
        right to a jury trial and right to due process.

        {¶3} In the first assignment of error, Miller claims that the trial court erred

by not holding an evidentiary hearing on the motion to suppress instead choosing to

accept a factual stipulation. A stipulation may be defined as a voluntary agreement

entered into between opposing parties concerning the disposition of some relevant

point to avoid the necessity for proof on an issue. Wilson v. Harvey, 164 Ohio

App.3d 278, 2005-Ohio-5722, ¶ 12, 842 N.E.2d 83 (8th Dist.).

        “A stipulation of fact renders proof unnecessary.” * * * “Where
        parties choose to stipulate facts in lieu of presenting evidence,
        they ‘[waive] any error that may have occurred with respect to
        the fact that the trial court decided this case
        without hearing evidence presented by the parties.’ ” * * *

above the legal limit pursuant to R.C. 4511.19(A)(1)(d). Doc. 33. This motion was granted and the trial
court dismissed the one charge with prejudice. Doc. 39.

                                                 -3-
Case No. 13-20-14



Crow v. Nationwide Mut. Ins. Co., 159 Ohio App.3d 417, 2004 -Ohio- 7117, ¶ 18,

824 N.E.2d 127, (5th Dist.).        See also Citizens Bank, N.A. v. Richer, 8th

Dist.Cuyahoga No. 107744, 2019-Ohio-2740, ¶ 38 (a stipulation waives any error

caused by a failure to hold a hearing on the issue addressed by the stipulation).

       {¶4} The record shows that in this case, both the State and Miller stipulated

to the fact that Miller had been chewing gum during the 20 minute observation

period and agreed to submit arguments regarding the effect of this in writing rather

than delay the hearing on the motion to suppress. Since both parties agreed to the

stipulations, they have waived any errors. The first assignment of error is overruled.

       {¶5} In the second assignment of error, Miller claims that the trial court erred

in denying his motion to suppress. An appellate review of the trial court's decision

on a motion to suppress involves a mixed question of law and fact. State v. Urdiales,

3d Dist. Henry No. 7-15-03, 2015-Ohio-3632, ¶ 12, 38 N.E.3d 907. The reviewing

court must accept the trial court’s findings of fact if the record supports the findings

by competent, credible evidence.         Id.    However, the reviewing court then

independently determines, without deference to the trial court, whether the facts

satisfy the legal standards as a matter of law. Id.

       {¶6} In this case there are no findings of fact because there was no hearing.

The only facts before the trial court came from the stipulation in lieu of a hearing.

The parties specifically stipulated that the issue was that Miller had been chewing


                                          -4-
Case No. 13-20-14


gum during the 20 minute observation period and what the effect of that would be.

May 13, 2020 Tr. at 2-3. This court notes that the State argued in its brief that Miller

did not present any testimony to prove he was chewing gum. However, Miller did

not have to prove that fact because the stipulation sets it forth. The stipulation of

the issue only exists if he was chewing gum during that time.2 The trial court’s

finding that there was no evidence that Miller was chewing gum during that time is

contrary to the only evidence before it, the stipulation that he was chewing gum

during that 20 minute time period. Thus, this Court must accept the fact set forth in

the stipulation and address the legal consequence of this fact.

         {¶7} If a defendant wishes to suppress the results of a breath analysis test,

the defendant must set forth an adequate factual basis with sufficient particularity

to put the State on notice as to the issues contested. State v. Blair, 3d Dist. Marion

No. 9-12-14, 2013-Ohio-646, ¶ 35. Once the defense has done that, the State has

the burden of proof to demonstrate substantial compliance with the Ohio

Department of Health regulations. Id. If the State meets this burden, the defendant

then bears the burden of overcoming the presumption of admissibility by

demonstrating prejudice. Id.




2
  If we do not accept the underlying fact of the issue, then the trial court in essence failed to hold any hearing
on the motion to suppress as no evidence would have been presented by either side. The stipulation to facts
in lieu of a hearing requires that the facts raised in the stipulation be accepted to negate the need to hold a
hearing.

                                                      -5-
Case No. 13-20-14


       {¶8} Courts in Ohio have generally recognized that one of the elements in a

breath test is that the person being tested must be observed for twenty minutes before

the test to prevent the oral intake of any material. State v. Shockey, 3d Dist. Marion

No. 9-14-06, 2014-Ohio-5004, ¶ 6. “This requirement operates ‘to eliminate the

possibility that the test result is a product of anything other than the subject’s deep

lung breath.” Id. quoting State v. McAuley, 8th Dist. Cuyahoga No. 76720, 2000

WL 1038186, *4 (July 27, 2000). This court has previously held that “if an accused

orally ingests any material within the twenty-minute observation, the test as

administered was not in ‘substantial compliance’ with the Ohio Department of

health regulations.” State v. Siegel, 138 Ohio App.3d 562, 568, 2000-Ohio-1747,

741 N.E.2d 938. “Oral intake” is the oral ingestion of a substance in a manner that

would allow it to be digested and passed into the blood stream or be taken into the

lungs in a manner that would affect the breath test result. State v. Rennick, 7th Dist.

Belmont No. 02 BA 19, 2003-Ohio-2560, ¶ 22. Chewing gum during the 20-minute

observation period prior to the breath test is considered an “oral intake or ingestion”

which could affect the result of the test. Id. at ¶ 23. The act of chewing gum

necessarily results in the combination of some of the ingredients in the gum with

the saliva, which will be swallowed and ingested. State v. Baldridge, 5th Dist.

Ashland No. 01-COA-01412, 2001-Ohio-7029.                At least one manual has

specifically noted that a defendant should not have gum in his or her mouth during



                                         -6-
Case No. 13-20-14


the observation period before the test. See State v. McLeod, 5th Dist. Knox No.

2011-CA-22, 2012-Ohio-1797, ¶ 15.

         {¶9} Here, the parties stipulated that Miller was chewing gum during the 20-

minute observation period. As there was no hearing, only the stipulation, this is the

only evidence before the trial court.3 Based upon this stipulation, there is no dispute

that the test was not performed in substantial compliance with the Ohio Department

of Health’s regulations. The result of this failure is that the results of the test are

thus inadmissible as a matter of law. For this reason, the second assignment of error

is sustained.

         {¶10} Miller’s third assignment of error alleges that the trial court erred by

improperly instructing the jury. As this court has sustained the second assignment

of error regarding the motion to suppress, the third assignment of error is now moot.

This Court will therefore not address it at this time. App.R. 12(A)(1)(c).

         {¶11} Having found prejudice in the particulars assigned and argued, the

judgment of the Tiffin-Fostoria Municipal Court is reversed and the matter is

remanded to the trial court for further proceedings in accord with this opinion.

                                                                                     Judgment Reversed
                                                                                        And Remanded




3
  The dissent errantly points to the video and testimony of witnesses. However, all of this evidence was only
later presented at trial, not at a hearing on the motion to suppress. As such, it was not available for the trial
court to review when ruling on the motion to suppress and cannot be part of our consideration of that motion.
While the State presented arguments regarding what the evidence could have been in its brief to the trial court
on the motion, those are just arguments, not evidence.

                                                      -7-
Case No. 13-20-14


ZIMMERMAN J., concurs.


SHAW, J., dissents,

       {¶12} I must respectfully dissent from a majority opinion which repeatedly

and inaccurately states the parties agreed to a “stipulation” that the defendant was

chewing gum prior to and/or during the breath test, and that there is nothing else in

the record on the matter. In fact, there are police videos of the defendant before and

during the test, as well as the testimony of multiple witnesses, including the

defendant, which the trial court reviewed, either via pretrial suppression and in

liminal hearings or as evidence introduced in a jury trial. In all of these instances,

the trial court repeatedly and consistently found that the videos and witness

testimony, including the testimony of the defendant, were not sufficient as a matter

of law to demonstrate factually or otherwise support the claim that the defendant

was chewing gum or anything else immediately prior to or during the breath test; so

much so that the trial court ultimately instructed the jury to specifically disregard

any evidence of chewing gum introduced at the trial.

       {¶13} In sum, had the majority looked at this record, the notion of any

agreement or meeting of minds regarding the “issue” of chewing gum is

immediately dispelled by the fact that the state’s initial memorandum and argument

to the court following the so called “stipulation” as well as the trial court’s initial

ruling on the issue, was focused entirely upon what the record showed about


                                         -8-
Case No. 13-20-14


“whether” the defendant was chewing gum, and not merely the legal consequences

for the test where it is established or agreed that the defendant was chewing gum, as

now alleged by the defendant.

       {¶14} More importantly however, it doesn’t matter what any of the parties

may have thought they were stipulating to because from the very beginning the trial

court immediately and consistently rejected the defense’s “stipulated offer of fact”

as completely unsubstantiated and therefore contrary to the actual facts of the case,

based upon the videos and later the testimony of the witnesses and the defendant

before the jury. I know of no authority, nor does the majority indicate any, to

suggest that the trial court does not have the discretion and perhaps even the

obligation to reject any proposed stipulation of fact by the parties in such

circumstances.

       {¶15} While the trial court in this case may have made legal and evidentiary

rulings in submitting issues to or removing issues from the jury that could be the

subject of legitimate review by this court, the decision of the trial court to reject a

proposed stipulation of fact or issue as not supported by the actual evidence in the

record, is not one of them. As such, the summary decision of the majority to decide

this case based solely upon our own finding of an “agreed stipulation of fact” which

the record shows the trial court itself determined not to be factually accurate, is an

abuse of this court’s discretion. It is basically akin to this court ruling that by merely



                                           -9-
Case No. 13-20-14


signing an approval of a trial court judgment entry, trial counsel has entered into a

consent judgment.


/hls




                                        -10-